                   Case 2:20-cv-00864-RSM Document 74 Filed 09/17/20 Page 1 of 2




 1                                                      THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                           FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                          SEATTLE DIVISION
 8
     Fruci & Associates, PS, for itself and on behalf
 9   of a class of similarly situated businesses and
     individuals,                                         Case No. 2:20-cv-00864-RSM
10                   Plaintiff,
11            v.                                          ORDER APPROVING STIPULATED
                                                          JOINT MOTION TO EXTEND TIME
12   A10 Capital LLC, First Interstate BancSystem,        TO ESTABLISH BRIEFING
     KeyBank N.A., Mountain West Bank, Numerica           SCHEDULE
13
     Credit Union, Sound Community Bank, State
14   Bank Northwest, U.S. Bank, NA, Washington
     Trust Bank, Wells Fargo Bank, N.A.,
15   Wheatland Bank, Inc.,
16                      Defendants.
17

18

19

20

21

22

23

24

25

26
                                                                                   SNELL & WILMER
                                                                                    Attorneys at Law
                                                                             2018 156th Avenue, NE, Ste. 100
                                                                                  Bellevue, WA 98007
     4818-9770-2091.3                                                               (425) 748-5055
                  Case 2:20-cv-00864-RSM Document 74 Filed 09/17/20 Page 2 of 2




 1            The Court, having considered the Moving Parties’ Stipulated Joint Motion to Extend

 2   Time and Establish Briefing Schedule, and finding good cause, hereby orders as follows:

 3                Plaintiff’s Opposition to the Moving Defendants’ Motion to Dismiss and Mountain

 4                 West Bank’s Motion to Dismiss shall be due on October 5, 2020;

 5                Moving Defendants’ Reply in Support of their Motion to Dismiss shall be due on

 6                 October 19, 2020;

 7                Mountain West Bank’s Reply in Support of its Motion to Dismiss also shall be due on

 8                 October 19, 2020.

 9

10            DATED this 17th day of September, 2020.

11

12

13
                                                   RICARDO S. MARTINEZ
14                                                 CHIEF UNITED STATES DISTRICT JUDGE

15

16   Presented by:
17
      SNELL & WILMER L.L.P.
18

19    By: /s/ Tanya N. Lewis
          Clifford S. Davidson, WSBA #48313
20        Tanya N. Lewis, WSBA #31032
21    Attorneys for Defendant Wells Fargo Bank,
      N.A.
22

23

24

25

26

     ORDER APPROVING STIPULATION TO                                                   SNELL & WILMER
                                                                                       Attorneys at Law
     EXTEND TIME TO ESTABLISH A BRIEFING SCHEDULE - 1                           2018 156th Avenue, NE, Ste. 100
     4818-9770-2091.3                                                                Bellevue, WA 98007
                                                                                       (425) 748-5055
